

AMENDMENT TO PROMISSORY NOTE BY AND BETWEEN
KARIM JOSEPH MURRAY AND LARBI JOHN MURRAY
AND RG GLOBAL LIFESTYLES, INC.


This Amendment to Promissory Note (“Agreement”) is entered into between Karim
Joseph Murray and Larbi John Murray ( collectively “Investors”) and RG Global
Lifestyles, Inc. (“Company”) on November 15, 2005.


WHEREAS, on July 1, 2005 Investors and the Company entered into a promissory
note wherein the Investors loaned the Company $600,000 with a maturity date of
270 days from its date of execution at an interest rate of 8.0% (“Promissory
Note”);


WHEREAS, the Investor and the Company prefer to terminate such Promissory Note
and convert the $600,000, plus accrued interest, into the Company’s current
investment offering in the form of its Note and Warrant Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
set forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



 
1.
Termination of the Promissory Note. The Promissory Note between the parties
executed on July 1, 2005 is hereby terminated as of the date of this Agreement.




 
2.
Conversion of Investment to Note and Warrant Agreement. The parties hereby agree
and accept that the investment of $600,000, plus interest accrued up to and
including November 15, 2005, is to be converted immediately into the Company’s
current round of investment financing under the terms and conditions of the
Company’s Note and Warrant Agreement, and all exhibits thereto.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date above.


RG Global Lifestyles, Inc.:


/s/                                                
Lou Knickerbocker
Chief Executive Officer


Investors:


 
/s/                                                
Karim Joseph Murray
/s/                                                
Larbi John Murray

 
 
1

--------------------------------------------------------------------------------







 